Title: To Thomas Jefferson from George Washington, 9 December 1780
From: Washington, George
To: Jefferson, Thomas


Headquarters, New Windsor [N.Y.], 9 Dec. 1780. Acknowledges letters of 3, 10, and 19 Nov.; is most grateful for intelligence contained in them and wishes to have more concerning the enemy’s movements in the South. Disposition of the American forces in the middle department, of the French fleet and army (still at Rhode Island), and of the enemy’s fleet and army in and around New York. “It is happy for us, that the season will probably compel both Armies to continue in a state of inactivity,” since our levies have had to be discharged before their time of service expired on account of “the present total want of flour.” “A Flag Vessel has permission to go from New York to the usual place in Virginia to carry supplies and necessaries for the Troops of Convention.” A postscript states that TJ’s letter of 26 Nov. has just been received. “I will endeavour to obtain a Model for the construction of Boats, and transmit it by an early conveyance. I am this Moment informed from New York, another embarkation is taking place consisting of 1 Batt. Grenadiers, 1 Batt. Light Infantry, 1 Batt. Hessian Grenadiers, Knyphausen’s Regt., 42d British; a Draft of 5 Men from each Company in the Line and 2 Troops of Light Dragoons under Genls. Knyphausen and Philips, supposed to be destined Southward.”
